       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 1 of 36   1
     J89AHOLSps

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                 18-cr-36-4 (JPO)

5    CYNTHIA HOLDER,

6                     Defendant.                    Sentence

7    ------------------------------x

8                                                   New York, N.Y.
                                                    August 9, 2019
9                                                   11:05 a.m.

10   Before:

11                            HON. J. PAUL OETKEN

12                                                 District Judge

13
                                   APPEARANCES
14
     GEOFFREY S. BERMAN
15        United States Attorney for the
          Southern District of New York
16   BY: JORDAN ESTES, ESQ.
          Assistant United States Attorney
17
     THOMPSON HINE LLP
18        Attorneys for Defendant
     BY: NORMAN A. BLOCH, ESQ.
19        EMILY J. MATHIEU, ESQ.

20
     Also Present:    Christopher O'Rourke
21                    Inspector, U.S. Postal Inspection Service

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 2 of 36   2
     J89AHOLSps

1              (Case called)

2              THE CLERK:    Starting with the government, counsel,

3    please state your name for the record.

4              MS. ESTES:    Good morning, your Honor.       Jordan Estes

5    for the government.     And I'm joined at counsel table by

6    Christopher O'Rourke, an inspector with the United States

7    Postal Inspection Service.

8              THE COURT:    Good morning.

9              MR. BLOCH:    Norman Bloch and Emily Mathieu for

10   Ms. Holder.

11             THE COURT:    Good morning.

12             MR. BLOCH:    Good morning, your Honor.

13             THE COURT:    We're here for sentencing in this case.

14   Ms. Holder pleaded guilty on October 16, 2018 to the four

15   counts against her in the indictment: Count One, conspiracy to

16   defraud in the United States; Count Two, conspiracy to commit

17   wire fraud; and Counts Four and Five, which are wire fraud

18   counts.

19             I want to start by making sure I've reviewed

20   everything I should have in preparation for today.          I've

21   reviewed the presentence report, with an addendum and

22   sentencing recommendation by probation; submission by defense

23   counsel dated July 3rd, with several letters from the

24   defendant, as well as from family members and friends, all of

25   which I've read and certain other exhibits attached to the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 3 of 36   3
     J89AHOLSps

1    sentencing memorandum; submission by the government dated July

2    10; the victim impact statement by the PCAOB dated June 4.

3    I've also considered and reviewed the parties' filings

4    regarding the guidelines loss amount and restitution issues,

5    including Mr. Bloch's July 30 letter adopting Mr. Middendorf's

6    arguments on those issues, and the parties' arguments presented

7    at the August 1st hearing on those issues.

8              Do I have everything I should have?

9              MS. ESTES:    Yes, your Honor.

10             MR. BLOCH:    Yes, your Honor.

11             THE COURT:    Mr. Bloch, have you read the presentence

12   report and discussed it with Ms. Holder?

13             MR. BLOCH:    Yes.

14             THE COURT:    And, Ms. Holder, have you had a chance to

15   review the presentence report and discuss it with your lawyer?

16             THE DEFENDANT:     Yes, your Honor.

17             THE COURT:    Ands Ms. Estes, have you reviewed the

18   presentence report?

19             MS. ESTES:    Yes, your Honor.

20             THE COURT:    I know there are a number of guidelines

21   issues.   Putting aside the guidelines issues, are there any

22   objections or issues we need to address with respect to any of

23   the factual statements in the PSR?

24             MR. BLOCH:    Your Honor, with respect to paragraphs 34,

25   36, and 38 of the presentence report, those are paragraphs that


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 4 of 36   4
     J89AHOLSps

1    relate to the cover-up that occurred at the end of the activity

2    in this case, and our difference with the PSR's

3    characterization, which adopts the government's, is that it

4    casts Ms. Holder as the controlling mind of the cover-up and

5    Mr. Sweet as her subject or doing whatever it is that she said

6    to do.   That's what Mr. Sweet testified at trial.         It wouldn't

7    be the first time, your Honor, that a cooperator has sought to

8    shift blame onto others for their activity.         And Ms. Holder

9    certainly doesn't deny that she participated in the cover-up,

10   that some of the things that happened were her idea.           Some of

11   the things were Mr. Sweet's idea.       Some of the things were

12   jointly decided.     So in the interests of, from our position, as

13   a matter of accuracy, those paragraphs are not accurate because

14   Ms. Holder disputes that it was she who thought up something as

15   opposed to Mr. Sweet.

16             Having said that, your Honor, I would suggest that we

17   just agree to disagree, because, in the end, since we certainly

18   admit participation in the cover-up, they're not really

19   significant factual disagreements.

20             THE COURT:    Did you want to add anything, Ms. Estes?

21             MS. ESTES:    No, your Honor.     That's fine.    I would say

22   that the paragraphs are based on sworn testimony that Mr. Sweet

23   provided and there's been no sort of sworn testimony to

24   contradict that.     But I think it's fine to agree to disagree in

25   this respect.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 5 of 36   5
     J89AHOLSps

1              THE COURT:    OK.    So it's not a formal objection to

2    change anything in the presentence report, but it's something

3    I'll take note of in terms of assessing the overall state of

4    affairs and culpability.       Is that fair?

5              MR. BLOCH:    Yes, your Honor.

6              THE COURT:    OK.    With that I'll deem that objection

7    sufficiently dealt with and not requiring a change in the

8    presentence report.

9              As a general matter, I adopt the facts set forth in

10   the presentence report as my findings of fact.          I'm obviously

11   relying on Ms. Holder's allocution at the plea hearing and also

12   the other information and evidence that I reviewed during the

13   course of the trial, co-defendants Mr. Middendorf and Mr. Wada.

14             And now let's turn to the sentencing guidelines.          I

15   believe there are just four issues in the guideline calculation

16   that the parties disagree with and in one respect disagree with

17   the Probation Department.       The sentencing guidelines are

18   important because, in every federal sentencing, we need to

19   start with an accurate calculation of the sentencing

20   guidelines.    They are no longer mandatory, so I am allowed to

21   go below or above the sentencing guidelines, but they are

22   legally required to be a starting point, or a benchmark, for

23   determining a sentence.       And they're incredibly complicated.       A

24   lot of things go into it.       You start with a base offense level

25   and you add or subtract points for various reasons, having to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 6 of 36   6
     J89AHOLSps

1    do with the seriousness of the offense and other related

2    issues, and then you put it up against the criminal history

3    category of a given defendant, which in this case, of course,

4    Ms. Holder has no criminal convictions in her life other than

5    this case.    And then you come up with a recommended guideline

6    range.

7              So I want to address the issues.        And I'll let you --

8    well, I think, with respect to all of them but one, I think I'm

9    just prepared to rule, and if you want to say anything else on

10   the one, which is the obstruction of justice, I'll let you talk

11   about it.    The first one is, with respect to the grouping of

12   offenses -- and on that one I agree with both the defendant and

13   the government, contrary to the Probation Department, that

14   Count One is properly grouped separately from Counts Two, Four,

15   and Five.    Count One involves a conspiracy to defraud the

16   United States, specifically by interfering with a function of

17   the SEC, and does not involve a loss to the SEC, at least a

18   pecuniary loss, or economic loss.       The offense level for Count

19   One, unlike the other counts, is not "determined largely on the

20   basis of the total amount of harm or loss," as stated in

21   guidelines section 3D1.2(d).       Count One is in the nature of an

22   obstruction or interference type of offense, and therefore it

23   is not of the same type as the other counts, which are fraud or

24   theft type offenses.     And therefore I'm not grouping them

25   together, as the Probation Department does, but, rather, doing


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 7 of 36   7
     J89AHOLSps

1    it the way the Pimentel letter in this case did.

2              Next is the loss amount.      We've had extensive

3    discussion about the loss amount, both in paper and at the

4    August 1st hearing, and I believe I'm prepared to rule on it.

5    Is there anything you need to add, Mr. Bloch?         I think there's

6    been plenty of paper shed on this.

7              MR. BLOCH:    Yes, your Honor.     I think there's nothing

8    else to be said on that point.

9              THE COURT:    OK.    And, Ms. Estes, anything else you

10   want to add on that?

11             MS. ESTES:    No, your Honor.

12             THE COURT:    All right.    The guidelines, specifically

13   Section 2B1.1, define loss as "reasonably foreseeable pecuniary

14   harm" from the offense.       "Pecuniary harm" in turn is defined as

15   "harm that is monetary or that otherwise is readily measurable

16   in money."    The Court need only make a reasonable estimate of

17   the loss.    That's under 2B1.1, comment 3C.

18             This case involved a misappropriation and use of

19   confidential PCAOB information, in particular its confidential

20   inspection lists, which were central to its regulatory

21   function.    As the Court has already held, this information was

22   property that had value.       And the defendant's misappropriation

23   and use of it caused actual harm to the PCAOB.

24             Now, admittedly it is not easy to quantify and measure

25   that harm.    Certainly the reputational harm to the PCAOB and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 8 of 36    8
     J89AHOLSps

1    the harm to its regulatory mission are not easily measured.

2    But distinct from those harms was a harm to the PCAOB of the

3    actual loss from its confidential work product in developing

4    the lists to carry out its function.        Substantial time and

5    expertise of PCAOB personnel was wasted as a result of the

6    misappropriation and use of these confidential inspection

7    lists.   Although this was not an out-of-pocket loss to the

8    PCAOB, it clearly resulted in a diversion of resources in the

9    form of employee time.      And I find that, while that is not an

10   out-of-pocket monetary loss to the PCAOB, it is nevertheless an

11   economic loss and one that is reasonably measurable in money

12   for purposes of the guidelines.

13             Now, the PCAOB has provided evidence that establishes

14   a basis for a reasonable estimate of this loss.          There are

15   development costs, which is an estimate of the employee costs

16   incurred by the PCAOB in developing the investigation lists.

17   And then there are response costs, which is an estimate of the

18   cost to the PCAOB of recreating the 2017 inspection lists and

19   the cost of additional reviews for 2016.         The government argues

20   that either of these provides a reasonable estimate of loss to

21   the PCAOB.

22             I agree with the defendant that including both

23   development costs and response costs in the loss amount may

24   overstate the loss amount.      I find that the response-costs

25   measure provides the most reasonable estimate of the loss to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 9 of 36   9
     J89AHOLSps

1    the PCAOB.    These response costs reflect the most direct

2    measure of the wasted efforts of PCAOB personnel because they

3    represent the work that the PCAOB reasonably determined had to

4    be done to remediate the harm caused by the misappropriation

5    and use of the inspection lists.       While development costs are a

6    good measure in, for example, a trade secret case, the

7    confidential information here is further removed from the kind

8    of information that has value because of its marketable value,

9    and a better proxy for the loss here is the type of cost

10   described in the guidelines in analogous situations, the cost

11   to the victim entity of replacing the property, which is

12   mentioned in 2B1.1, application note 3(C)(i), or repairing

13   damaged property, which is at 3(C)(iii), or, as in government

14   procurement fraud cases, the cost to the government, including

15   specifically administrative costs, of repeating or correcting

16   the compromised procurement process.        And that's mentioned in

17   3(A)(v)(II).

18             With respect to the response costs, the PCAOB has

19   provided a reasonable estimate of its costs.         To create the

20   replacement inspection list for 2017, the estimated cost was

21   $262,613, and to conduct the ten additional reviews for 2016,

22   the cost was $567,228.      And that is described and supported at

23   Cook declaration, paragraph 11D and E, and the supporting

24   exhibits.

25             I am not persuaded by defendant's arguments that these


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 10 of 36   10
     J89AHOLSps

1    estimates are unreliable or inadequately supported.           All that

2    is required for purposes of the guidelines is a reasonable

3    estimate, and these are reasonable estimates.          In certain

4    respects, in fact, they are conservative.

5              Nor am I persuaded by defendant's argument that there

6    was no loss to the PCAOB because these were salaried employees.

7    As I've explained, this was an actual economic loss, in terms

8    of the PCAOB's resources.      It is estimable and measurable.        A

9    salaried employee's hourly rate, with a 1.25 multiplier to

10   account for overhead costs, is a reasonable measure for the

11   cost to the PCAOB of employing an individual.          This reasonable

12   estimate of loss under the sentencing guidelines is supported

13   by common sense and by the Second Circuit's decision in United

14   States v. Burns, 104 F.3d 529 (2d Cir. 1997).          Therefore, I

15   find that the reasonable estimate of loss to the PCAOB from the

16   defendant's criminal conduct is $829,863.         That is the total of

17   the response costs in conducting additional reviews for 2016

18   and recreating the inspection list for 2017.

19             The next disputed issue is minor role adjustment under

20   the guidelines.    I'm not persuaded by the defense argument that

21   she should receive a minor role adjustment.         It is clear from

22   the trial of Mr. Middendorf and Mr. Wada that Ms. Holder played

23   an important role in the offense.        She was Mr. Wada's direct

24   contact at KPMG, so she served as a critical conduit in passing

25   this information to KPMG, where she knew it would be used.            As


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 11 of 36   11
     J89AHOLSps

1    a former PCAOB employee, she certainly knew that it was highly

2    confidential information, and she participated in some of the

3    re-reviews in which KPMG used the confidential information.

4              The last issue for guidelines purposes is obstruction

5    of justice points.     The issue with this -- I want to give

6    Mr. Bloch a chance to say anything else that you wanted to say

7    because the government has responded to your points by saying,

8    well, she talked about using burner phones, she talked about

9    communicating outside for KPMG communications, and none of that

10   really would be focused on an internal investigation but by

11   nature had to do with avoiding detection by the authorities.

12   So if there's anything you wanted to add on that, you may.

13             MR. BLOCH:    I do, your Honor.

14             With respect to that particular issue, at the time the

15   office of general counsel of KPMG had been asking on more than

16   one occasion for the cellphone records of Mr. Sweet and

17   Ms. Holder.    So it's not an idea that there's some sort of

18   wiretapping that they're concerned about by a criminal

19   investigation, but, rather, not having a record of their

20   cellphone communications on that particular point.

21             But more generally, your Honor, the government in its

22   response basically pointed to the idea that because Ms. Holder

23   had been an FBI agent for eight months more than 22 years ago,

24   that this somehow made it foreseeable for her that there would

25   be a criminal investigation, because that's what the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 12 of 36    12
     J89AHOLSps

1    guidelines, for purposes of the guidelines obstruction, it's

2    talking about purposely thwarting a criminal investigation.

3    And that just doesn't make any sense on the record.           It doesn't

4    make any sense as a matter of logic or common sense.            Whatever

5    Ms. Holder -- I mean, the cover-up itself, in looking back,

6    your Honor, I suggest it's almost comical to come up with a

7    preposterous story about the amount of e-mail, deleting things

8    that people know could be recovered.        It just doesn't make

9    sense that whatever Ms. Holder learned at a time in the 1990s,

10   in her brief time at the FBI, somehow informs her thinking that

11   there's going to be a federal criminal investigation.           And

12   indeed, your Honor, there was no federal criminal investigation

13   at the time that the conduct took place.         Nor was it foreseen.

14   I have to say, your Honor, I was representing Ms. Holder at the

15   beginning of March, and it certainly wasn't foreseen to me.

16   And the investigation didn't begin until mid April of 2017.                So

17   that linkage, your Honor, doesn't accord with common sense.

18             Further, at the trial of Mr. Middendorf and Mr. Wada,

19   Brian Sweet was asked, what was your purpose in doing all this.

20   He said it was our purpose to protect Jeff Wada.          And

21   Ms. Holder and Mr. Sweet at that time were in frequent

22   communication.    They were talking about what was happening in

23   the internal investigation.       No one had said anything about a

24   criminal prospect in the future.       Indeed, KPMG ultimately

25   reported the misconduct, not to the Southern District of New


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 13 of 36   13
     J89AHOLSps

1    York but to its regulators, the PCAOB and the SEC.

2              THE COURT:    But that was a federal regulator.        They

3    brought it up to the general counsel, who was a former federal

4    judge, and they immediately self-report to the PCAOB.           I mean,

5    I would think that the prospect of a federal investigation was

6    on people's minds.     No?

7              MR. BLOCH:    Well, your Honor, again, there's reality

8    and the guidelines.     The guidelines talk about a criminal

9    investigation.    I mean, obviously there's going to be an SEC

10   investigation, possibly a PCAOB investigation.          But my point is

11   that we're trying to figure out what was in Ms. Holder's mind

12   at that time.    And the only thing that I can point to is the

13   testimony of Mr. Sweet.      If they, Mr. Sweet or Ms. Holder, had

14   been contemplating a federal criminal investigation, that would

15   have been known to the government, would have been disclosed to

16   the defendant as being material, and would have been elicited

17   in testimony from Mr. Sweet that that's what their purpose was

18   in going through the machinations at the end of February 2017.

19             So, as a matter of evidence, it's not there as to what

20   their purpose was in doing this.

21             Now, again, your Honor, we're talking about the

22   guidelines.    The reality is, of course it was a cover-up, and

23   that still was their purpose, and it's certainly something the

24   Court can consider in terms of fashioning the appropriate

25   sentence.   The guideline purpose of adding the two points, I


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 14 of 36   14
     J89AHOLSps

1    would submit, your Honor, the evidence is just not there.

2              THE COURT:    Ms. Estes, would you like to respond?

3              MS. ESTES:    Yes, your Honor.     First, I would note that

4    application note 1 to guideline 3C1.1 expressly states that the

5    obstructive conduct can happen prior to the start of the

6    investigation.    And that is just what happened here.         I mean,

7    what matters is that, as your Honor noted, it was very clear

8    this is the sort of thing that is going to be investigated by

9    regulators, by the SEC, by the PCAOB, ultimately by criminal

10   authorities.    And Ms. Holder and Mr. Sweet, whether or not they

11   were trying to protect Mr. Wada, they could be trying to

12   protect Mr. Wada in a lot of respects: in the internal

13   investigation, in an SEC investigations, in a criminal

14   investigation.

15             THE COURT:    Do you think that that guideline, it

16   applies only if it's more likely than not that the person was

17   thinking about a criminal investigation, or do you think that

18   that language in the application note covers a broader swath of

19   conduct, where there clearly was interference with an

20   investigation that became a criminal investigation?           Do they

21   have to know that it was likely to become one?

22             MS. ESTES:    Your Honor, I think all that matters is

23   that they willfully act to destroy evidence and do something in

24   some way to obstruct justice.       I mean, it's probably often not

25   in somebody's head immediately after they do something, like


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 15 of 36   15
     J89AHOLSps

1    all of the many consequences that there may be.          The point is

2    that Mr. Holder and Mr. Sweet were acting to avoid getting

3    caught in what they knew was serious wrongful conduct that did

4    lead to a criminal investigation.

5               I mean, I think here we have another reference to

6    "willfully" in the guidelines here.        And we would submit that

7    that just shows they knew they're choosing to obstruct justice,

8    to willfully destroy evidence.       They're asking somebody to lie.

9    They're doing that knowing it's wrong to do that.          And that's

10   what Ms. Holder and Mr. Sweet did.        And it was a natural

11   consequence that that would affect a criminal investigation.

12              THE COURT:   OK.   I understand point of Mr. Bloch, but

13   I do believe that under my reading of the guidelines, it does

14   call for the two points for obstruction, because the defendant

15   did take steps to destroy and hide evidence of this offense and

16   to misstate certain facts to KPMG's counsel in its internal

17   investigation, and also communicated with Mr. Sweet and

18   arguably coached Mr. Sweet to misstate facts and to avoid

19   detection.    I understand the argument that this was limited to

20   the private internal investigation and did not extend to the

21   federal criminal investigation.       However, I think that it is

22   covered.    I mean, this is clearly an internal investigation

23   that led to a criminal investigation.        It's all the same

24   conduct we're talking about.       And I think in that way the

25   attempt to destroy and hide evidence was willful obstruction in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 16 of 36    16
     J89AHOLSps

1    the sense that it was an attempt to hide evidence knowing that

2    such hiding was wrong.

3              I also think, as an alternative, that it's likely that

4    the prospect that a federal investigation would be coming is

5    something that people, including Ms. Holder, knew was a

6    significant possibility.

7              So I do add the two points.

8              So my ultimate guideline calculation -- and then I'll

9    give you a chance to speak overall to the 3553(a) factors --

10   the guideline calculation is, there are two separate groups.

11   Count One is group 1.      The base offense level for group 1 is

12   12, under Section 2C1.1(a)(2).       And that's a total offense

13   level of 12 for that group.       Group 2 is Counts Two, Four, and

14   Five grouped together.      And the base offense level is 7, under

15   2B1.1(a)(1) and 3D1.3(b).      Because the loss amount exceeded

16   $550,000, for the reasons I've discussed, the offense level is

17   increased 14 levels to 21, under 2B1.1(b)(1)(H), and the total

18   offense level is 21.     The combined offense level is 21, under

19   3D1.4(c), because group 1 is nine levels below group 2.              There

20   is an increase of two points for abuse of position of public or

21   private trust in a manner that significantly facilitated

22   commission or concealment of the offense under 3B1.3.           And

23   there's an increase of two points for obstruction, as I

24   mentioned.    So that results in 25.      And because the defendant

25   accepted responsibility and did so in a timely manner, there is


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 17 of 36   17
     J89AHOLSps

1    a decrease of three points.

2              The total offense level is therefore 22.         And with a

3    criminal history category of I, because Ms. Holder has no prior

4    convictions, the guideline range is 41 months to 51 months'

5    imprisonment and a fine of 15,000 to 150,000 dollars.

6              Now, as I said, there's no mandatory minimum in this

7    case, so the 41 to 51 months' imprisonment is simply the

8    advisory guideline range and I need to consider that, but also

9    all the other factors in Section 3553(a), which I'll give the

10   parties a chance to talk about.

11             So you've all written submissions.        There have been

12   additional letters.     I've read everything.      But if there's

13   anything you would like to highlight today, I'll give you a

14   chance to do that, starting with Mr. Bloch.

15             MR. BLOCH:    Yes, your Honor.     I wanted to take the

16   opportunity to address several of the things in the

17   government's submission as well as to highlight several of the

18   factors that we talk about in our sentencing submission.

19             Your Honor, it would be easy to sentence if all the

20   factors pointed one way or the other.        And that didn't happen

21   here.   And so there are a lot of different things that I'm sure

22   the Court is taking into account in fashioning the appropriate

23   sentence.

24             With respect to what the government has submitted in

25   support of its request that the Court would impose a guideline


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 18 of 36    18
     J89AHOLSps

1    sentence of 51 to 51 months, their submission essentially boils

2    down to four things:     First, the government points out that

3    this is an incredibly serious offense.         I'm not sure what the

4    difference between "incredibly serious" and "serious" is, but

5    there's no doubt and no one on this side of the courtroom has

6    sought to minimize the seriousness of the conduct here.              It is

7    a compromise of the PCAOB's inspection process.          Trust was

8    breached.   Confidentiality was compromised.        And as a

9    collateral consequence, many people's lives have been hurt by

10   all of that.

11             But, your Honor, we ask that you also take into

12   account the perspective that goes with this offense, especially

13   how it gets put through the guidelines calculation.           Whether or

14   not there's a loss is a matter of estimating economic loss.

15   The fact of the matter is, undisputed by the government, that

16   this was not financially motivated.        Money had nothing to do

17   with this offense, neither given, received, expected.           And in

18   that regard, your Honor, this offense is really almost unique

19   in what ordinarily comes through the courthouse doors.           This is

20   not a Ponzi scheme.     There are no individual victims,

21   vulnerable victims who have lost money.         It's not an insider

22   trading case where Ms. Holder profited using confidential

23   information.    None of that fits into this case.        And as we

24   mentioned or argued in our sentencing memorandum, it cannot be

25   that the offense conduct here, which your Honor has determined


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 19 of 36   19
     J89AHOLSps

1    had a guidelines value, if you will, of over $800,000, that

2    that would be treated the same way as someone who actually

3    profited by stealing that kind of money from a vulnerable

4    victim or making it in an insider trading case.

5               So that, while serious, your Honor, doesn't justify --

6    we talk reality now or as 3553 factors are concerned -- a

7    lengthy, lengthy sentence, which is produced by the guidelines

8    analysis.

9               Second, your Honor, the government has suggested that

10   because Ms. Holder is a former FBI agent, that she somehow

11   should be held to a higher standard.        And I want to put again

12   that in perspective as well.       She was an agent for a total of

13   eight months, four months in training, four months in the

14   field, more than 22 years ago.       She's not accused of being a

15   corrupt agent.    She didn't reveal an informant in exchange for

16   money.    She didn't throw a case in exchange for money.         And the

17   notion that she should be held to a higher standard because she

18   had that position so many years ago is not logically connected

19   to what we are doing here today.

20              What is proper is that Ms. Holder should be held to

21   the standard that we all accept: her ethical standards as an

22   accountant and, particularly, the ethical rules about

23   confidentiality by the PCAOB.       Those are the standards that are

24   applicable.    And she breached them.      We're not here to say she

25   didn't.    But to add more on the negative side because she had


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 20 of 36    20
     J89AHOLSps

1    been an agent, I submit, your Honor, you should reject that

2    argument that the government has made.

3              Third, your Honor, the government says that this

4    lengthy sentence should be imposed because it would promote

5    general deterrence.     And, your Honor, since last week, we've

6    seen cases where judges have said, imposing a prison sentence

7    for general deterrence, in particular with insider trading,

8    which has gone on for 20 years -- it doesn't seem to have been

9    deterred.   And, your Honor, in this situation, recent studies

10   and the National Institute of Justice, which is an arm of the

11   Justice Department, have pointed out that what deters people

12   from committing crime is certainty of apprehension, not lengthy

13   punishment or incarceration.       That is, it's the fear of getting

14   caught that makes a difference.

15             And in addition, your Honor, in this particular case,

16   we're talking to a relatively small universe of people.              We're

17   talking to accountants.      The message should be that accountants

18   should not be violating their ethical duties and

19   responsibilities and disclosing confidential information

20   inappropriately.

21             And in terms of promoting general deterrence, your

22   Honor, there has been publicity here.        We pointed it out in our

23   memorandum.    It's not simply in the Wall Street Journal or in

24   Bloomberg or publications with widespread circulation, but

25   particularly in the accounting profession, where one could be


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 21 of 36   21
     J89AHOLSps

1    reasonably certain that people know about this case and know

2    about what can happen, and it's not simply the fear of being

3    sentenced to prison for over three years; it's losing your

4    license, losing your career, being punished by the SEC, in this

5    instance having a criminal record.        Nothing, nothing will be

6    added under general deterrence if this Court imposes a sentence

7    of imprisonment.

8               And the fourth point that the government makes is that

9    there should be this guidelines sentence imposed because there

10   would be specific deterrence, that Ms. Holder will be deterred

11   from breaking the law in the future if she is sentenced to jail

12   for all those years.     Well, your Honor, I don't have as many

13   clients as you've sentenced while you've been on the bench, but

14   I would suggest to the Court that it would be hard pressed to

15   find another defendant who has appeared here who is less likely

16   to commit a crime in the future.       And indeed, when we talk

17   about the National Institute of Justice, they point out that

18   people like Ms. Holder, especially first-time offenders who go

19   to prison, actually learn more about how to be a criminal and

20   increase the rate of recidivism than if they were not exposed

21   to fellow prisoners in jail.

22              So those are the four arguments basically that the

23   government has made as to why the guidelines sentence should be

24   imposed.

25              Now, your Honor, on our side of the ledger, we have


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 22 of 36    22
     J89AHOLSps

1    brought to the Court's attention a number of factors that are

2    mitigating and positive with respect to Ms. Holder.           And I only

3    want to highlight three of them right now.         The first, your

4    Honor, is Ms. Holder's cooperation.        And while we're not in a

5    situation where a defendant has gone down to have a proffer

6    with the government and for whatever reason the government

7    says, we don't want to have you signed up and become a

8    cooperating witness, and so counsel comes before the Court and

9    says, well, we tried -- that's not this case.          And the reason

10   it's not this case is because the government never asked,

11   twice, never accepted our offer to be even interviewed.              And

12   we're not here, your Honor, to debate that point.          The

13   government owes nobody an explanation as to why they chose to

14   proceed in the way they did.       And I'm not asking for one.        But

15   we are here to say that despite the government's position,

16   Ms. Holder engaged in a longterm, much longer, almost as long I

17   should say as the activity in this case, of being

18   cooperative -- being cooperative to the PCAOB, being

19   cooperative with KPMG, being cooperative with the U.S.

20   Attorney's Office -- without ever receiving or asking for a

21   promise from the U.S. Attorney's Office.

22             Now, I want to point out, your Honor, two things in

23   particular, sort of the bookends of her cooperation.           The first

24   is that on March 17th of 2017, she voluntarily cooperated with

25   the PCAOB.    The PCAOB had called and asked to speak with her.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 23 of 36   23
     J89AHOLSps

1    And of all the players in this story, she is the only one who,

2    outside the PCAOB, who spoke to their counsel in connection

3    with their internal investigation.        And today, looking back, it

4    obviously was significant.      It was significant because

5    Ms. Holder, for the first time and only time as far as the

6    PCAOB is concerned, directly identified Mr. Wada as the source.

7    And at that time, there were questions about whether there were

8    other leads by other people or to other accounting firms, none

9    of which turned out to be the case.        But Ms. Holder was there

10   17 days after being put on administrative leave, after having

11   engaged in the cover-up that we talked about.          She turned

12   around right there.     And we did ask, your Honor, we asked the

13   PCAOB, before the interview took place, please tell Court about

14   the nature and quality of her cooperation.         And their outside

15   counsel has submitted a letter, which we attached, stating that

16   Ms. Holder provided material assistance to them.

17             That's the first thing, your Honor.         The other side of

18   the chronology had to do with iCloud data.         And that data

19   voluntarily was provided by Ms. Holder to the government in

20   November of 2017, months before there was the indictment --

21   again, without any promises.       And for whatever reason, the

22   government was delayed in analyzing it or being able to turn it

23   into visual material, whatever it was.         But it came time before

24   the trial, in January or February, January and February of '18,

25   when the government came to Ms. Holder and said, we want your


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 24 of 36   24
     J89AHOLSps

1    help, we need your help, to understand the iCloud material.

2    And we detailed in our submission what was provided.           And, your

3    Honor, we sat through the trial.       I characterized that

4    evidence: the voicemail, the text messages.         ICloud was more

5    inclusive than what was on her phone which she voluntarily

6    provided.   The government has not denied, they admit that

7    everything she did, as far as her cooperation, as we reported

8    it in our sentencing memorandum, it was crucial, valuable

9    evidence.   It was used by the government in summation.          It was

10   introduced.    I mean, it was extremely helpful.

11             And, your Honor, that on one end, the cooperation with

12   the PCAOB at the other end, and things that happened in between

13   are significant factors.      I submit, your Honor, you do not see

14   many defendants come before you who voluntarily do all these

15   things without having a cooperation agreement with the

16   government.    And it is done here because Ms. Holder, not just

17   in a letter, in terms of accepting responsibility,

18   demonstrating remorse, and trying to rectify that which had

19   happened, was wrong and she can't take it back.          That's the

20   first factor, your Honor.

21             The second factor is the collection of cases that we

22   submitted to the Court having to do with similar defendants in

23   similar cases.    And that's in the category of there being

24   unwarranted disparities in sentencing.         And we provided the

25   Court with six cases, four of which are in the Southern


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 25 of 36   25
     J89AHOLSps

1    District of New York, all of which involve theft of

2    confidential information from the Federal Reserve, which, for

3    the purposes of this proceeding, is very closely analogous.               In

4    many of those cases, all of them but one, the defendant was

5    permitted to plead to a misdemeanor.        In all of them, the

6    defendant received probation except one case.          And in one of

7    those cases, the defendant lied to the FBI, I believe, in the

8    investigation.

9              The government has not denied that those are similar

10   cases.   And I would submit, your Honor, that to sentence

11   Ms. Holder to the incarceration of the guidelines

12   recommendation, let alone any incarceration, would create an

13   unwarranted disparity between Ms. Holder and those defendants.

14   Now, again, there's prosecutorial discretion as to who can do

15   what, where, and when.      But that's not what we're talking

16   about.   But the actual outcome in those cases, on facts that

17   are very similar, it would be unwarranted to treat Ms. Holder

18   more harshly than those defendants were treated.

19             And third, your Honor, with respect to Ms. Holder's

20   history and character, what she does in her life, which is not

21   defined by this case, what happened here, long before this

22   case, she demonstrated over and over again her willingness to

23   put her interests above -- excuse me -- her willingness to put

24   others' interests above her.       She's provided time.      She's

25   provided money.    She's provided help to people she doesn't even


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 26 of 36   26
     J89AHOLSps

1    know, let alone her friends and her family.         We've gone into

2    those things in detail, your Honor, in our sentencing

3    submission.    They are detailed in the letters that we have

4    submitted to the Court on Ms. Holder's behalf.          And many of

5    those people are here in the courtroom today: her wife, her

6    father, her stepfather, her brother.        Those friends, the people

7    who are close, those people -- I mean, if you heard it from an

8    individual, you would say, oh, no one could be this good, but

9    these people reported separately and over and over again how

10   altruistic and caring Ms. Holder is as a human being.           And,

11   your Honor, I submit that that factor counts for a lot when

12   we're before the Court for sentencing.

13             So for all those reasons, and also what we've

14   expressed in our sentencing memo, we do ask, as we did in the

15   memorandum, that the Court sentence Ms. Holder to probation

16   with community service.

17             Thank you.

18             THE COURT:    Thank you.

19             Ms. Estes.

20             MS. ESTES:    Yes, your Honor.

21             First, I want to address Mr. Bloch's point about the

22   other cases they cited in their sentencing memo.          to be clear,

23   they're citing cases from around the country.          It's clear they

24   cherry-picked some cases where somebody was allowed to plead to

25   a misdemeanor and then they were sentenced to probation.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 27 of 36   27
     J89AHOLSps

1    That's simply not the case here.       This case should not be

2    considered in connection with a Northern District of Illinois

3    case from six years ago, where somebody merely transferred

4    confidential documents to his personal e-mail account, and from

5    Mr. Bloch's submission, those documents were never used by

6    anybody.    This is a different case.      Information was stolen

7    from the PCAOB, and it was given to KPMG so they could use it

8    and so they could undermined the inspection process.

9               Now, I want to turn to Mr. Bloch's point about the

10   fact that Ms. Holder was an FBI agent and his argument that

11   we're trying to hold her to a higher standard.          Your Honor,

12   that's simply not the case.       The point of that is that

13   Ms. Holder was an FBI agent and she drew on her training as an

14   agent to help with the cover-up here.        She suggested they get

15   burner phones.    She suggested they use this Instagram code.

16   And she even coached Brian Sweet online in connection with the

17   internal investigation.      And when she did that, she drew on her

18   experience as an FBI agent.       I think Sweet testified that she

19   said, I invented the long pause, and she told him what to do if

20   there was a long pause.

21              So, your Honor, that's why we submit that the fact

22   that she was an FBI agent is important here, is significant,

23   because she used that training to obstruct justice in this

24   case.

25              Now, as to Mr. Bloch's point about deterrence, now,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 28 of 36   28
     J89AHOLSps

1    Mr. Bloch has said that the studies have shown that deterrence

2    is just a fear of getting caught.        But, your Honor, we would

3    submit that the fear of getting caught is meaningful because

4    there's a fear of jail time.       And he's asking for a

5    non-incarceratory sentence, an extraordinary sentence, when the

6    guidelines are 41 to 51 months.       And just to be clear, we're

7    not asking for an incredibly long sentence.         I think he cited

8    some studies that say that the length of the sentence isn't

9    what matters.    Our main point is that a sentence of

10   incarceration is appropriate, because if there was a

11   non-incarceratory sentence, that would really send a message

12   that this was not a serious crime, that you can get away with

13   defrauding regulators, with undermining a safeguard put in

14   place by Congress, the PCAOB and its inspection process.

15             And just to reiterate, your Honor, Ms. Holder was

16   deeply involved in this fraud.       She was a critical piece of

17   this case.    She was the one getting the information from Wada.

18   And that's what makes her conduct especially problematic.            Her

19   background in law enforcement only underscores how serious the

20   conduct is.

21             So we submit that a sentence of incarceration is

22   appropriate for deterrence, for KPMG and all the other auditing

23   firms, that they get a message that this kind of conduct will

24   not be tolerated.

25             THE COURT:    Is the government seeking forfeiture in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 29 of 36   29
     J89AHOLSps

1    this case?    I know there's restitution.

2               MS. ESTES:   No forfeiture, your Honor.

3               THE COURT:   OK.    Thank you.

4               Ms. Holder, if there's anything you would like to

5    say -- I should say I've read your letter, which I found very

6    helpful.    If there's anything you would like to say today, you

7    may.    You are not required to, but you may.

8               THE DEFENDANT:     Yes, sir.   Is it OK if I read, your

9    Honor?

10              THE COURT:   Yes.

11              THE DEFENDANT:     Your Honor, I know I've already

12   written a letter to your Honor which expresses my thoughts and

13   feelings about my actions which bring me here today, but I want

14   to say to the PCAOB and KPMG that I'm sorry for the harm I

15   caused and that I was not worthy of the trust that they showed

16   me -- that they showed when they hired me.         I don't know that I

17   will ever forgive myself for my mistakes, which ruined

18   everything that I worked for and all that I've done with my

19   life.    I am deeply sorry.     And I wish I had made the right

20   decisions when I had the chance.       I also will forever regret

21   disappointing those who are closest to me.         I fully understand

22   that life will not allow me to go back and fix what I've done

23   wrong, but it will allow me to try and live each day better

24   than the last.    And that, your Honor, I will do.

25              I plead for the Court's mercy.       Please, your Honor, I


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 30 of 36   30
     J89AHOLSps

1    beg the Court for the chance to continue to serve others in my

2    hometown and be there for my family members, including my

3    sister-in-law.    I feel that, through this, I will be able to

4    earn back my place in society and I hope, with time, my family

5    and others that I have hurt will forgive me.

6              Thank you, your Honor.

7              THE COURT:    Thank you.

8              Is there any reason why sentence may not be imposed at

9    this time?

10             MS. ESTES:    No, your Honor.

11             MR. BLOCH:    No, your Honor.

12             THE COURT:    In preparing to sentence the defendant,

13   I've considered the presentence report, the recommendation of

14   probation, the written and oral statements of defense counsel,

15   the defendant, and the government, and all the letters

16   submitted on behalf of the defendant.        I have also considered

17   all the factors set forth in statute 18 U.S.C. § 3553(a).            I

18   won't necessarily talk about all of them, but I've considered

19   all of them.    And importantly, in addition to the purposes of

20   sentencing, I'm required to consider the nature and

21   circumstances of the offense, and the defendant's history and

22   characteristics.

23             I should also say that the submission by defense

24   counsel was extraordinarily effective in this case, as was the

25   presentation today.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 31 of 36    31
     J89AHOLSps

1              I am required to impose a sentence that is sufficient

2    but not greater than necessary to comply with the sentencing

3    purposes in the statute.

4              The criminal conduct in this case was serious.             It was

5    serious because it involved the corruption of a regulatory

6    process, a process that was established by the Sarbanes-Oxley

7    Act to ensure that audits of public companies are done

8    accurately and independently.       The PCAOB was established by

9    Congress essentially as the meta auditor, the inspector of the

10   country's auditors or the auditor of the auditors.           Its

11   inspection process is supposed to function with independence

12   and integrity.    And that process was compromised by the

13   criminal conduct in this case.

14             This case was also serious simply because it involved

15   a misappropriation of a company's property.         It is different

16   from many fraud cases because it did not involve the taking of

17   money or tangible property.       Instead it involved the taking and

18   use of confidential information, the PCAOB's work product.             And

19   that was a serious crime with an actual loss.          The PCAOB

20   suffered the loss of hundreds of thousands of dollars in

21   employee time.

22             This case is also different because it did not involve

23   direct personal gain to the defendant.         Again, unlike many

24   other fraud cases that I see in this court, the defendant here

25   was not misappropriating property to line her pockets, at least


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 32 of 36    32
     J89AHOLSps

1    not directly.    She was trying to help her employer, KPMG, do

2    better on inspections by its regulator.

3              In some respects, the fact that she was not motivated

4    by personal greed makes this defendant less culpable, less

5    blameworthy, than someone who simply steals from her employer,

6    or from someone else.      And that is something that I think I

7    properly should take into account and I do take into account.

8    At the same time, this crime is serious in some ways precisely

9    because it is more subtle than stealing money.          It involved a

10   corruption of a regulatory practice, a pattern of self-dealing,

11   essentially cheating, by employees of a regulated company to

12   give their company a leg up in the process.         And it is clear

13   that the defendant, as a recent PCAOB employee, knew that it

14   was wrong and knew why it was wrong.

15             So it's a strange case.      It's not like typical fraud

16   cases.   At the same time, I think it's a serious offense here.

17   Defendant makes a good argument about other cases and the

18   importance of considering similarly situated defendants.

19   However, when you look at those other cases, the nature of the

20   information that was taken is much less significant.           For

21   example, in one of the cases, the Bansal case, in the Southern

22   District, it involved a very small number of documents.              It was

23   a one-time event.     It was not something like the conduct here,

24   which involved documents and information taken over the course

25   of a long period of time under circumstances that clearly


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 33 of 36   33
     J89AHOLSps

1    compromised a significant regulatory process of the PCAOB.            So

2    I think it's a much more serious crime than those involved in

3    the cases mentioned by defense counsel.

4               I also need to consider the history and

5    characteristics of the defendant.        And I take seriously my

6    obligation to consider that.       The defendant here is someone who

7    clearly has many positive characteristics.         I'm fully persuaded

8    of that.    She's not only smart but she's worked extremely hard

9    in her life and in her career.       She's a thoughtful and

10   considerate and caring person, and she has positively affected

11   many people in mer life.      She has not had an easy life in a lot

12   of ways.    And I am taking all of that into consideration.

13              It is also important to consider the fact that she

14   accepted responsibility and has expressed remorse for her

15   conduct.    I do not believe that this defendant poses any

16   significant risk of recidivism, and for that reason the

17   statutory purposes of specific deterrence and protecting the

18   public do not call for a guidelines sentence in this case.

19              In addition, of course, the significant punishment

20   imposed by the mere fact of a conviction is punitive and is

21   significant.    In a case like this, the conviction alone will

22   have effects on the defendant's career and life.          Clearly the

23   fact of this case has had a very negative impact.          It's caused

24   significant amounts of stress on the defendant's life.

25              These factors that I've mentioned lead me to conclude


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 34 of 36   34
     J89AHOLSps

1    that a guidelines sentence would be greater than necessary.

2    However, at the same time, this is a case where the seriousness

3    of the offense and in particular the need for general

4    deterrence call for real punishment.        And for that reason I do

5    think that a sentence that includes incarceration is necessary

6    and appropriate here.

7              However, I am persuaded that a sentence significantly

8    below the guidelines, because of all of the balancing

9    counteracting factors that I've discussed, is warranted here.

10             Considering all this together, I have concluded a

11   sentence of a term of imprisonment of eight months is

12   sufficient but not greater than necessary to serve the purposes

13   of sentencing in the statute.       I intend to impose a sentence of

14   eight months' imprisonment and two years' supervised release.

15             Let me ask, counsel, if you have any objection you

16   would like to state or any legal reason that that sentence may

17   not be imposed.    Defense counsel?

18             MR. BLOCH:    No, your Honor.

19             THE COURT:    Government counsel?

20             MS. ESTES:    No, your Honor.

21             THE COURT:    Ms. Holder, would you please stand.

22             It is the judgment of this Court that you be committed

23   to the custody of the Bureau of Prisons for a period of eight

24   months.   Following release, you will be placed on supervised

25   release for two years, with the following conditions: you not


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 35 of 36   35
     J89AHOLSps

1    commit another federal, state, or local crime; you not possess

2    or use an illegal controlled substance.         I am waiving the

3    mandatory drug testing condition because I find the defendant

4    poses a low risk of substance abuse.        You will cooperate in the

5    collection of DNA as directed by probation.

6              The standard conditions are imposed, with the

7    following special conditions:       you shall provide the probation

8    officer with access to any requested financial information.

9    You shall not incur any new credit charges or open additional

10   lines of credit without the approval of probation, unless

11   you're in compliance with the installment payment schedule.

12   You shall report to the nearest Probation Office within 72

13   hours of release.     And you'll be supervised by the district of

14   residence.

15             I am not imposing a fine, in light of the restitution

16   obligation.    Restitution will be ordered in an amount that I

17   will set at a later date after considering arguments about

18   possible allocation among defendants.

19             There is a mandatory $100 special assessment on each

20   count, so a total of $400, which is hereby imposed.

21             You will surrender to the facility designated by the

22   Bureau of Prisons on October 15, 2019, before 2 o'clock p.m.              I

23   am making a strong recommendation to the BOP that you be housed

24   at the Bryan FPC Federal Prison Camp in Bryan, Texas, to

25   facilitate family visitation.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:18-cr-00036-JPO Document 389 Filed 08/22/19 Page 36 of 36   36
     J89AHOLSps

1              You have the right to appeal from your conviction and

2    sentencing except to the extent that you have waived that right

3    as part of your plea and plea agreement -- as part of your

4    plea.   There was no agreement.

5              If you are unable to pay the costs of appeal, you may

6    apply for leave to appeal in forma pauperis.          Any appeal must

7    be filed within 14 days of the filing of judgment.

8              And I am directing that a complete copy of the PSR be

9    provided to the BOP and the Sentencing Commission.           And the

10   Clerk will prepare the judgment.

11             Is there anything further?

12             MS. ESTES:    Your Honor, I think we would just that

13   your Honor make clear if it's eight months on each count

14   concurrent?    I just doesn't think that was clear.

15             THE COURT:    Yes.   Eight months on each of the four

16   counts to run concurrently, and also two years of supervised

17   release to run concurrently on all counts.

18             Thank you.

19             Is there anything further?

20             MR. BLOCH:    No, your Honor.

21             MS. ESTES:    No, your Honor.     Thank you.

22             THE COURT:    Thank you.    We are adjourned.

23             (Adjourned)

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
